                                         IN THE UNITED STATES DISTRICT COURT
                                                        For The
                                            EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                 Case No. 1:18-po-00153-SAB

                                Plaintiff,
v.                                                        DEFENDANT’S STATUS REPORT ON
                                                          UNSUPERVISED PROBATION
ALBERT MARROQUIN, JR.,

                              Defendant.


        PURSUANT to an order of this Court the Defendant hereby submits his status report on
 unsupervised probation:

              Convicted of:                       Possession of a controlled substance
              Sentence Date:                      March 11, 2019
              Review Hearing Date:                December 12, 2019
              Probation Expires On:               February 21, 2020


 CONDITIONS OF UNSUPERVISED PROBATION:
 ☒            Obey all federal, state and local laws; and

 ☒            Monetary Fines & Penalties in Total Amount of: $10.00 special assessment and $30.00
              processing fee.

 COMPLIANCE:

 ☒            Defendant has complied with and completed all conditions of probation described above.

 Otherwise:

 ☒            Defendant has not been arrested, cited or charged with any federal, state or local criminal
              offenses since being placed on probation by this Court.

 ☒            To date, Defendant has paid his entire financial obligation.

 ☒            Compliance with Other Conditions of Probation:
              Mr. Marroquin has completed 100 hours of community service. (See attached)




 CAED (Fresno)- Misd. 6 (Rev. 11/2014)
GOVERNMENT POSITION:
☒            The Government agrees to the above-described compliance.
☐            The Government disagrees with the following area(s) of compliance:
             Government Attorney:
DATED: December 5, 2019                                     /s/ William B. Taylor
                                                            WILLIAM B. TAYLOR
                                                            Special Assistant United States Attorney
DEFENDANT’S REQUEST (OPTIONAL):

       In light of the information detailed in this status report, the defendant moves for the
following:
             ☒             that the review hearing set for 12/12/2019 at 10:00 a.m.
                           ☐            be continued to _______________; or
                           ☒            be vacated.



DATED: December 5, 2019                                     /s/ Matthew Lemke                   r
                                                            MATTHEW LEMKE
                                                            Assistant Federal Defender
                                                            Counsel for Albert Marroquin

                                                         ORDER
             The Court having considered the defendant’s request,

             IT IS HEREBY ORDERED that the Defendant’s request is:

       ☒       GRANTED. The Court orders that the Review Hearing set for 12/12/2019 at
10:00 a.m. be vacated.

             ☐             DENIED.


IT IS SO ORDERED.

Dated:            December 9, 2019
                                                                UNITED STATES MAGISTRATE JUDGE




CAED (Fresno)- Misd. 6 (Rev. 11/2014)
